Citation Nr: 1302170	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  04-26 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES
 
1.  Entitlement to service connection for a right ankle disability.
 
2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.
 
3.  Entitlement to a rating in excess of 20 percent for residuals of a right knee injury with traumatic arthritis.  
 
 
REPRESENTATION
 
Appellant represented by:  James G. Fausone, Esq.
 
 
WITNESS AT HEARINGS ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
K. Conner, Counsel
 
 
INTRODUCTION
 
The appellant served on active duty from December 1979 to June 1989.
 
This matter originally came to the Board of Veterans' Appeals (Board) on appeal from January 2003 and July 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
In June 2007, the appellant testified at a Board hearing at the RO.  In November 2007, the Board denied service connection for multiple disabilities, including a right ankle disability.  The Board remanded the remaining issues then on appeal -- whether new and material evidence had been received to reopen a previously denied claim of entitlement to service connection for a left knee disability and entitlement to a disability rating in excess of 20 percent for a right knee disability - to the RO for additional evidentiary development and due process considerations.  
 
The appellant appealed the Board's November 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in March 2009, the appellant's attorney and a representative of VA's General Counsel filed a joint motion for partial remand.  In a June 2009 order, the Court granted the motion.  In pertinent part, the Court vacated that portion of the Board's November 2007 decision which denied entitlement to service connection for a right ankle disability and remanded the matter for readjudication.  In March 2010, the Board remanded that issue to the RO for additional evidentiary development.  
 
In an October 2012 letter, the Board advised the appellant that since the RO had last reviewed his appeal, additional evidence had been associated with the record, namely VA clinical records dated to August 2012.  In November 2012, the appellant's attorney waived initial RO consideration of this additional evidence in accordance with 38 C.F.R. § 20.1304 (2012), and asked that the Board proceed with adjudication of the appeal.  
 
As set forth in more detail below, a remand is necessary with respect to the issues of entitlement to service connection for a right ankle disability and a left knee disability.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  
 
 
FINDINGS OF FACT
 
1.  In a September 1999 rating decision, the RO denied the appellant's claim of service connection for a left knee disability.  Although she was notified of the RO's determination and her appellate rights in a September 1999 letter, she did not appeal and has not contended otherwise.
 
2.  In July 2002, the appellant requested reopening of her claim of service connection for a left knee disability.
 
3.  Evidence received since the September 1999 rating decision denying service connection for a left knee disability relates to an unestablished fact necessary to substantiate the claim and, presuming its credibility, raises a reasonable possibility of substantiating the claim.
 
4.  The preponderance of the evidence shows that residuals of a right knee injury with traumatic arthritis are not manifested by a  limitation of flexion to 15 degrees or more, a limitation of extension to 30 degrees or more, or additional functional loss supported by adequate pathology which approximates the functional equivalent of limitation of motion rated in excess of 20 percent.  
 
 

CONCLUSIONS OF LAW
 
1.  The September 1999 rating decision denying service connection for a left knee disability is final.  38 U.S.C.A. § 7105(c) (West  2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012)
 
2.  New and material evidence has been received to warrant reopening of the claim of service connection for a left knee disability.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2012).
 
3.  The criteria for a rating in excess of 20 percent for residuals of a right knee injury with traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2012).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
As a preliminary matter, the Board finds that the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with respect to the issues adjudicated in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in September 2002 and October 2003 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  In March 2006, VA notified the appellant how disability ratings and effective dates are determined.  VA has since reconsidered the appellant's claims on multiple occasions, most recently in the May 2012 Supplemental Statement of the Case.  
 
In addition to these notification letters, at a conference held in connection with the June 2007 Board hearing, and during the hearing itself, the undersigned Veterans Law Judge fulfilled VA's duties under 38 C.F.R. § 3.103.  Neither the appellant nor her attorney has argued otherwise.  
 
VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional, relevant records have yet to be requested, or that additional examinations are in order.  In that regard, the Board has considered the November 2012 argument of the representative to the effect that "fairly fundamental errors were committed" by the VA medical examiner who completed the most recent VA medical examination.  The appellant's attorney, however, has identified no specific errors which would render the examination inadequate.  In that regard, the Board notes that in June 2012 arguments, the appellant's attorney claimed that VA's examiner failed to conduct range of motion testing "in accordance with the Deluca criteria," because he did not note "where pain incepted during the range of motion testing in direct violation of the Deluca case law."  As set forth in more detail below, however, the most recent VA medical examination report does specifically note right knee flexion to 90 degrees with pain beginning at 80 degrees.  Moreover, the examiner specifically addressed additional Deluca criteria, including functional impairment due to excessive fatigability, incoordination, and pain on motion.  Under these circumstances, the Board finds that the arguments of the appellant's attorney are baseless and an additional examination is not warranted.  
 
Background
 
The appellant's service treatment records show that during active duty, she sought medical treatment on a frequent basis for multiple physical and mental complaints, including right and left knee complaints.  
 
In pertinent part, these records show that in December 1979, the appellant sought treatment for left knee pain, claiming to have twisted it while doing physical training.  Examination showed good range of left knee motion without dislocation or crepitus.  There was mild edema.  The assessment was left knee strain.  
 
In May 1980, the appellant was treated for a right knee strain.  Examination showed some mild edema but good range of motion with no loss of strength, pain, or instability.  In August 1980, the appellant again sought treatment, claiming to have twisted her right knee.  X-ray studies were normal and physical examination showed no signs of a ligament tear.  The assessment was lateral ligament strain and the appellant was put on light duty for four days.  
 
In September 1980, the appellant sought treatment for right knee complaints.  It was noted that she had been roller skating despite being on light duty.  Examination showed full range of motion with claimed pain.  The assessment was first degree sprain.  
 
Later that month, the appellant was referred for physical therapy for left knee pain.  She completed the program later that month and was discharged with full range of bilateral knee motion.  The appellant reported that she felt fine and was able to ride several miles on her bicycle without difficulty.  
 
In October 1980, the appellant sought treatment after reporting that she slipped and twisted her left knee.  The appellant reported a history of dislocation of the patella.  The assessment was ligament strain and dislocation of the patella.  Later that month, the appellant reported that she had twisted her left knee one week prior and that it still hurt.  The assessment was mild medial meniscus strain.  
 
In May 1983, the appellant again sought treatment, claiming to have reinjured her right knee three days prior.  She reported a history of a right kneecap dislocation.  Examination showed slight effusion but no loss of motion or instability.  The patella was nontender.  The assessment was right knee pain secondary to questionable ligament tear.  
 
At an August 1983 reenlistment medical examination, no pertinent abnormalities were identified, including none involving the lower extremities and musculoskeletal system.  The appellant denied pertinent complaints and abnormalities, including a history of a trick or locked knee.  
 
In November 1983, the appellant sought treatment and complained of a painful left knee.  She reported a history of trauma seven years prior.  The assessment was possible arthritis.  
 
In January 1985, the appellant again sought treatment, claiming to have slipped and twisted her right knee.  She reported a history of prior injury.  The assessment was knee strain and she was given light duty.  In February 1985, the appellant requested a renewal of her limited duty chit for her strained knee.  
 
In July 1986, the appellant visited sick call and requested knee pads.  She claimed that she needed them because she did a lot of work on her knees and had problems with her knees.  She was noted to have a normal gait and full range of motion without crepitus, effusion, or instability.  The assessment was essentially normal knee examination, questionable bilateral chondromalacia patella.  
 
At her June 1989 military separation medical examination, the appellant completed a report of medical history and endorsed multiple complaints, including a trick or locked knee.  The examiner noted that the appellant's complaints referred to a history of a twisted left knee.  The examiner conducted a clinical evaluation of the appellant and determined that her lower extremities, and musculoskeletal system were normal.  
 
In June 1998, the appellant submitted an original application for VA compensation benefits, seeking service connection for a psychiatric disability.  In December 1998, she amended her claim to include service connection for residuals of a left knee injury.  
 
In connection with her claims, the RO obtained VA clinical records showing that during an initial VA clinical assessment in June 1998, the appellant reported multiple psychiatric complaints.  The examiner noted that the appellant reported no medical problems.  
 
In May 1999, the appellant sought treatment for pain and swelling in her left knee.  She indicated that she did not remember hurting it but her boyfriend reported that the appellant had stepped in a hole and jarred herself, either falling or putting undue pressure on the left knee joint.  On examination, there was no swelling, redness, heat, or effusion.  The joint was stable and range of motion was within normal limits.  The assessment was complaint of left knee pain, probable knee strain.  
 
In June 1999, the appellant was afforded a VA medical examination in connection with her claims.  On examination, she relayed numerous complaints, including bilateral knee pain which she claimed had been present since boot camp.  The appellant reported a history of a left knee injury but denied other injuries.  On objective examination, there was some tenderness over the left knee.  X-ray studies of the knees showed minimal degenerative changes mainly at the patellas.  
 
In a June 1999 rating decision, the RO, inter alia, granted service connection for residuals of a right knee injury with degenerative joint disease.  The RO assigned an initial 10 percent disability rating, effective June 29, 1998.  The RO denied service connection for residuals of a left knee injury, finding that the evidence failed to establish a relationship between the appellant's current left knee disability and any disease or injury during service.  In a July 1999 letter, the RO notified the appellant of its decision as well as her appellate rights.  The appellant did not perfect an appeal within the applicable time period and has not contended otherwise.  
 
A September 1999 rating decision, the RO reconsidered its decision in light of the receipt of the appellant's military personnel file.  In its decision, the RO again denied service connection for left knee injury residuals, finding that the evidence failed to establish a relationship between the appellant's current left knee disability and any disease or injury during service.  In a September 1999 letter, the RO notified the appellant of this decision and her appellate rights, but she did not perfect an appeal within the applicable time period.  She has not contended otherwise.  
 
In July 2002, the appellant again submitted a claim of entitlement to service connection for a left knee disability as well as a claim for an increased rating for her service-connected right knee disability.  
 
In connection with her claims, the appellant underwent VA medical examination in October 2002 at which her complaints included daily right knee pain, worse in cold or damp weather.  She claimed that she was now developing such problems in her whole body.  The examiner noted that examination of the appellant's knees had to be conducted primarily by having her demonstrate what she could do in a range of motion.  He further noted that given her very extensive record of mental health problems, her guarding on attempts at range of motion appeared to be related to mental health problems, rather than physical in nature.  The examiner noted that the appellant was able to demonstrate full extension, bilaterally.  She could flex each knee to a normal 90 degree position while standing.  She claimed to experience pain with any right knee motion and stopped flexion at 90 degrees, stating that it hurt.  The examiner noted that the appellant exhibited subjective limitation of motion during the examination, however, when she was not being examined the examiner observed that her limitation of motion appeared to be only very minor.  The examiner also noted that although the appellant claimed to experience pain in all portions of flexion and extension, she exhibited no signs that pointed to anything other than mild pain when standing, walking, and sitting.  X-ray studies showed mild degenerative joint disease of bilateral knees.  

After reviewing the claims folder and examining the appellant to the extent possible, the impressions included status post right knee strain; degenerative joint disease, both knees, which seems clearly to be a carryover from a service condition involving some osteoblastic extensions on the edge of the patella, consistent with degenerative joint disease; and very mild physical disability with no evidence of atrophy, clonus, or thigh muscle weakness, magnified by a major set of mental health problems.  
 
The RO also obtained VA clinical records in support of the appellant's claims.  In pertinent part, these VA clinical records show that in May 2000, the appellant complained of chronic bilateral knee pain.  During a primary care clinic visit in October 2002, the appellant claimed to have had long term degenerative joint disease in her knees since service.  The knees exhibited painful flexion.  In December 2002, the appellant was referred for physical therapy for strengthening exercises for polyarthralgias.  It was noted that her complaints included bilateral knee and ankle pain.  She worked as a supply technician and her job included repetitive lifting, walking, and carrying.  
 
During a VA rheumatology consultation in November 2002, the appellant's complaints included right knee pain since service.  She indicated that in the past one to two years, she had also noticed pain in other areas, including the left knee.  The impressions included mild laxity with polyarthralgia.  Subsequent VA clinical records show continued complaints of knee pain.  

At an August 2003 orthopedic consultation, the appellant reported a history of bilateral knee pain since service which had increased in severity in the last four to five years.  X-ray studies showed mild to moderate degenerative joint disease.  Examination showed active range of motion from zero to 90 degrees with pain.  Subsequent clinical records show continued complaints of pain in multiple joints.  

In May 2003, the appellant rated the pain in her knees as a 5 on a pain scale of 1 to 10.  Subsequent records show continued complaints of joint pain, including bilateral knee pain.  The appellant was issued bilateral knee braces and referred for pool therapy.  
 
At a March 2004 hearing, the appellant testified that she wore a knee stabilization braces at work.  She indicated that her employment required her to haul supplies continuously throughout the day, however, despite her knee pain, her ability to manage at work was fair.  
 
In April 2004, the appellant underwent a VA orthopedic examination.  Her complaints included daily right knee pain which she rated as a 3 to 4 on a pain scale of one to ten.  She indicated that her pain occasionally increased to a 7 to 8.  Factors which increased her pain reportedly included humidity, an increased workload, or cold weather.  She claimed that her right knee pain interfered with her daily activity at work in that she was on her feet all day and her knee pain reduced her ability to get around easily.  She claimed to have lost approximately eight days of work in the prior year due to knee pain.  In reviewing the appellant's claims folder, the examiner noted that the appellant had been seen numerous times in the last two years for multiple complaints, including knee pain.  

With respect to the appellant's left knee, she claimed that she had sprained it in the military but sustained no actual trauma.  On objective examination, there was no deformity of either knee.  The appellant reported tenderness on both knees.  The skin was normal.  There was some mild edema.  She was able to flex both knees to 100 degrees with pain developing at 100 degrees.  She had full extension with pain at full extension.  The ligaments and menisci were stable bilaterally.  There was no fatigue, weakness, or incoordination on active range of motion.  There was no right patellar subluxation.  Gait and motor strength were normal.  The diagnoses included bilateral knee degenerative joint disease with mild subluxation of the left patella.  After examining the appellant and reviewing the claims folder, the examiner concluded that the appellant's left knee disability was less likely than not causally related to her service-connected right knee disability.  
 
In a May 2004 rating decision, the RO assigned a 20 percent rating for residuals of a right knee injury with traumatic arthritis effective July 16, 2002.  The RO reasoned that although the appellant's limitation of motion did not meet the criteria for a compensable rating, a 20 percent evaluation was warranted in light of her limitation of function due to factors such as pain.  
 
Subsequent VA clinical records include a November 2004 memorandum from the appellant's physician who noted that he had examined her for a fitness for duty determination.  He noted that the appellant had degenerative arthritis in both knees as well as some bilateral loss of motion and left knee instability.  The examiner concluded that in light of her bilateral knee arthritis, the appellant was unable to carry out the functional requirements of her current job description and he recommended reassignment to a position with less stringent physical requirements.  
 
In January 2005, the appellant underwent VA medical examination at which she complained of continued right knee pain which she rated as a 3 to 4 on a daily basis.  She indicated that her pain could increase to a 6 to 7, depending on her activity.  She also endorsed symptoms of weakness and swelling, and reported losing 10 days in the prior year due to knee pain.  She indicated that her 14-year old daughter performed the household chores because she was unable to do so.  She estimated that during flare-ups, she experienced an additional loss of flexion of 10 to 20 degrees.  On objective examination, active range of motion was from zero to 110 degrees, with pain from 80 to 110 degrees.  The appellant had passive range of motion from zero to 140 degrees.  She exhibited bilateral medial and lateral instability.  The diagnoses included mild instability and motion from zero to 110 degrees.  Subsequent X-ray studies showed mild degenerative joint disease, right greater than left.  
 
In a February 2005 statement, the appellant claimed that service connection for a left knee disability was warranted as her service treatment records noted complaints and treatment for occasional left knee injuries.  
 
The appellant was again afforded a VA orthopedic examination in September 2005 at which she complained of bilateral knee pain.  The examiner noted that because of her knee complaints, the appellant was being retrained at her place of employment to be a clerk.  
 
In an October 2005 rating decision, the RO granted entitlement to service connection for a left ankle disability and assigned an initial 10 percent disability rating, effective September 5, 2003.
 
In a March 2007 rating decision, the RO granted entitlement to service connection for instability of the right knee and assigned an initial 10 percent rating, effective November 19, 2004.  As set forth in the Board's November 2007 remand, the appellant did not appeal this determination.  
 
At a June 2007 Board hearing, the appellant testified that she had right knee pain, creaking, and popping.  She claimed that she avoided stairs and prolonged standing or sitting.  She stated that her employer had reasonably accommodated her knee disabilities.  With respect to her left knee, she testified that it was her belief that it had been incurred in service due to injury.  She reported a history of chronic left knee problems since service.  
 
Additional VA and private clinical records document continued complaints of knee pain.  In June 2007, for example, the appellant sought treatment for a right knee abrasion.  She claimed that it was difficult to ambulate.  In August 2007, MRI showed moderate osteoarthritis of the right knee.  A small joint effusion and Baker's cyst were also noted.  In September 2007, the appellant was treated with Synvisc injections to both knees.  In November 2007, she sought treatment and claimed that her Baker's cyst has gotten worse.  
 
At an April 2009 physical therapy assessment for complaints of bilateral foot pain, the appellant exhibited normal right knee flexion and extension. 

During a May 2009 orthopedic surgery consultation, the appellant exhibited knee range of motion from zero to 125 degrees, bilaterally.  The knees were stable throughout range of motion.  Strength and sensation were intact.  X-ray studies demonstrated moderate degenerative changes.  The assessment was bilateral knee patellofemoral maltracking with secondary degenerative joint disease.  

At a primary care visit in June 2009, the appellant complained of bilateral knee pain.  Examination showed full range of motion of both knees.  The assessments included degenerative joint disease, knees.  At a July 2009 orthopedic surgery consultation, the appellant's knees showed no erythema or warmth.  The infrapatellar facets were tender.  Range of motion was from -10 to 135 degrees.  Collateral ligaments were intact.  X-ray studies showed spurring, bilaterally.  The assessment was bilateral knees patellofemoral pain syndrome.  The appellant was prescribed knee braces and an exercise program and advised to continue pain medications.  Later that month, she was treated with a Synvisc injection to both knees.  
 
In September 2010, the appellant was afforded a VA medical examination in connection with her claim of entitlement to service connection for a right ankle disability.  The examiner noted that the appellant repeatedly complained about unrelated problems during the examination, including her knees, requiring him to continually remind her that the examination was specifically for her right ankle.  On examination, the appellant's gait was normal.  She exhibited pain behavior with examination of the knees and ankles.  Right knee flexion was to 120 degrees.  Extension was limited by 5 degrees.  The examiner indicated that there was no objective evidence of pain or additional limitations following repetitive motion.  The examiner noted that the appellant remained employed full time.  After examining the appellant and reviewing the claims folder, the examiner additionally noted that the appellant's medical history was significant for severe depression and multiple complaints.  He noted that during the examination, she had exhibited moaning, withdrawal, facial grimacing, guarding, and other signs of illness behavior.  He noted, however, that her claims of ankle pain were subjective only with no objective clinical findings.  
 
In October 2011, the appellant underwent a VA joints examination at which she complained of difficulty walking.  On examination, right knee flexion was to 90 degrees with pain beginning at 80 degrees.  There was no limitation of extension.  There was no change in motion after repetitive testing.  Strength was normal.  There was no instability or meniscal abnormality.  There was slight patellar subluxation.  Functional impairment included excessive fatigability, incoordination, and pain on motion.  The appellant exhibited an antalgic limp.  The assessments included moderate posttraumatic degenerative joint disease.  
 
Additional VA clinical records dated to August 2012 show continued treatment for multiple complaints, including bilateral knee pain.  At a November 2010 orthopedic surgery clinic visit, the appellant reported bilateral knee pain.  Examination showed mild tenderness over the medial joint line and marked tenderness and crepitus over the lateral patellofemoral joint.  The ligaments were stable.  Range of motion was from zero to 115 degrees.  The assessment was marked patellofemoral joint degeneration secondary to lateral tracking.  She was given steroid injections for each knee.  In April 2011, the appellant was provided with a cane secondary to complaints of left knee pain.  In May 2011, she scheduled a clinic visit to obtain paperwork for an employment change.  She claimed that she needed to change jobs as was not able to be on her feet for an entire shift due to her knee disabilities.  In August 2011, the appellant's employer moved her to a new position in order to accommodate her disability.  
 
At August and December 2011 VA orthopedic surgery consultations, the appellant complained of continuing bilateral knee pain.  She claimed that she needed a cane to ambulate due to falling episodes.  Objective examination showed no erythema, edema, warmth or signs of infection.  Range of motion was from zero to 110 degrees, bilaterally, with no objective signs of instability.  The assessment was bilateral knee degenerative joint disease with anterior knee pain.  She was given corticosteroid injections on both occasions in each knee.  In April 2012, the appellant had an orthopedic surgery consultation at which she reported that wearing knee braces and performing strengthening exercises was helping her condition.  She also reported that she was trying aqua therapy and attempting to lose weight.  Examination showed range of motion from zero to 130 degrees.  X-ray studies showed patellofemoral degenerative joint disease.  The appellant was treated with bilateral steroid injections, and advised to continue her present course of treatment and stay as active as possible.  
 
 
Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability
 
Applicable Law
 
New and material evidence:  In general, rating decisions that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.
 
To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence must be presumed unless evidence is inherently incredible or beyond competence of witness).
 
Service connection:  Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.
 
Service connection for certain chronic diseases, including arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from active duty service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).
 
Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).
 
 

Analysis
 
As set forth above, in a September 1999 rating decision VA denied the appellant's claim of service connection for a left knee disability, finding that the evidence failed to establish a relationship between a left knee disability and any disease or injury during service.  Although the appellant was duly notified of the RO's decision and her appellate rights, she did not perfect an appeal within the applicable time period.  Neither she nor her attorney has contended otherwise.  Thus, the RO's September 1999 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.
 
In this appeal, the appellant seeks to reopen her claim of entitlement to service connection for a left knee disability.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.
 
In this case, the evidence received since the September 1999 final rating decision includes an October 2002 VA medical examination report in which the examiner diagnosed the appellant as having degenerative joint disease in both knees which "seems clearly to be a carryover from a service condition involving some osteoblastic extensions on the edge of the patella, consistent with degenerative joint disease."  
 
Obviously, this is new evidence in that it was not of record at the time of the prior denial.  Additionally, although the examiner's statement is inartfully worded, it appears to raise the possibility that the appellant's current left knee disability had its inception during active service.  Given the basis for the prior denial of the appellant's claim, the Board finds that this additional evidence relates to unestablished facts necessary to substantiate the claim of service connection for a left knee disability. Therefore, the claim is reopened.
 

Entitlement to a rating in excess of 20 percent for residuals of a right knee injury with traumatic arthritis.
 
Applicable Law
 
Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.
 
In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).
 
Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before she filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).
 
Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.
 
When evaluating disabilities of the joints, VA's Rating Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); see DeLuca v. Brown, 8 Vet. App. 202 (1995).  
 
Under VA's Rating Schedule, arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  
 
Evaluations for limitation of flexion of a knee are assigned as follows:  flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.
 
Evaluations for limitation of knee extension are assigned as follows:  extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.
 
Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.
 
Under 38 U.S.C.A. § 5107(b) VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Analysis
 
The question at issue in this appeal is whether the appellant is entitled to a disability rating in excess of 20 percent for residuals of a right knee injury with traumatic arthritis.  The RO has rated this portion of the appellant's right knee disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, the specific rating criteria for evaluating traumatic arthritis and limitation of motion.  
 
The Board notes that the appellant is also in receipt of a separate 10 percent disability rating for instability of the right knee associated with residuals of a right knee injury.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  As repeatedly noted by the Board, that rating is not at issue in this appeal and the appellant has not argued otherwise.  
 
Turning to the question at issue in this appeal, applying the facts in this case to the legal criteria set forth above, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for residuals of a right knee injury with traumatic arthritis for any period of the claim.
 
As noted above, repeated examination has consistently shown that the appellant's right knee motion is not limited to the extent necessary to meet the criteria for a higher compensable rating under either Diagnostic Code 5260, the code setting forth the criteria for limitation of flexion, or the criteria which pertains to a limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 
 
For example, multiple VA medical examinations conducted between October 2002 and October 2011 showed right knee flexion limited to no more than 90 degrees, with pain beginning at 80 degrees, and extension limited to no more than 5 degrees.  Specifically, at the VA medical examination in October 2002, the appellant demonstrated flexion to 90 degrees and full extension.  At the April 2004 VA medical examination, the appellant exhibited flexion to 100 degrees and full right knee extension.  On VA medical examination in January 2005, her range of right knee motion was from zero to 110 degrees.  

At the September 2010 VA medical examination, the appellant exhibited right knee flexion to 120 degrees and her extension was limited by 5 degrees.  At the most recent VA medical examination in October 2011, the appellant had right knee flexion to 90 degrees, with pain beginning at 80 degrees, and no limitation of extension.  These range of motion findings do not meet the criteria for a compensable rating under either Diagnostic Code 5260 or 5261.  38 C.F.R. § 4.71a.
 
The Board notes that in connection with the appellant's claim, the RO has also assembled voluminous VA and private clinical records spanning more than a decade to August 2012.  These records similarly establish that the appellant's right knee disability does not exhibit limitation of motion to the extent necessary to meet the schedular criteria for a compensable rating.  For example, VA clinical records show that in November 2002, the appellant had active range of right knee motion from zero to 90 degrees.  More recently, at an April 2009 VA physical therapy examination, the appellant exhibited right knee range of motion from zero to 125 degrees.  At a primary care visit in June 2009, examination showed full range of motion of both knees.  

At a July 2009 orthopedic surgery consultation, the appellant exhibited range of right knee motion was from -10 to 135 degrees.  Significantly, the notation "-10 degress" was explained by the July 2009 examiner to represent not a loss of extension, but rather evidence that the appellant could show hyperextension, i.e., more motion than normal.  Such a finding does not warrant a compensable rating under Diagnostic Code 5261.  38 C.F.R. § 4.71a.) 
 
Again, these range of motion findings do not warrant a compensable rating under the criteria based on either limitation of extension or flexion, nor is there any other evidence of record documenting compensable limitation of motion.  38 C.F.R. § 4.71, Diagnostic Codes 5260, 5261.  See VAOPGCPREC 9-2004, published at 69 Fed. Reg. 59,990 (Oct. 6, 2004).
 
Although compensable loss of flexion or extension has not been shown, the record contains X-ray evidence of significant arthritis and the appellant claims to experience additional symptoms such as right knee pain with flare-ups on standing or walking, swelling, as well as subjective sensations of fatigability, etc., which she claims makes it difficult for her to get around without a cane or function without a knee brace.  In light of the appellant's complaints, the RO has assigned a 20 percent disability pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, addressing the impact of factors such as pain, functional loss, weakened movement, excess fatigability, and incoordination.  See also DeLuca, 8 Vet. App. at 206-07.
 
After carefully reviewing the pertinent evidence of record, the Board finds that there is insufficient evidence to show that additional factors would restrict motion to such an extent that the criteria for a rating higher than 20 percent would be justified.  For example, at the October 2002 VA medical examination, the examiner concluded that the appellant's objective right knee disability was no more than mild.  He explained that she exhibited no atrophy, clonus, or thigh muscle weakness and that her claimed right knee symptoms were magnified by a major set of mental health problems.  During the April 2004 VA medical examination, the examiner concluded that the appellant exhibited no fatigue, weakness, or incoordination on active range of motion.  He further noted that she exhibited normal gait and motor strength.  

At a VA medical examination in September 2010, the examiner indicated that there was no objective evidence of pain or additional limitations following repetitive motion.  He noted that although the appellant exhibited moaning, withdrawal, facial grimacing, guarding during the examination, he opined that these symptoms were indicative of illness behavior rather than consistent with objective clinical findings.  The Board observes that service connection is in effect for a psychiatric disability and that the appellant receives disability compensation for such disability.  Thus, the appellant's psychiatric symptoms may not be considered in rating her service-connected right knee disability.  38 C.F.R. § 4.14 (avoidance of pyramiding).  Finally, at the most recent VA medical examination in October 2011, the appellant's functional impairment was noted to include excessive fatigability, incoordination, and pain on motion, but there was no change in motion after repetitive testing and strength was normal.  
 
After considering this evidence as well the other evidence of record, the Board concludes that there are insufficient additional objective findings which would restrict motion to such an extent that the criteria for a rating in excess of 20 percent would be justified.  Again, with consideration of the appellant's reported pain and functional loss, a 20 percent rating has been assigned.  A rating in excess of 20 percent is not warranted, absent additional functional loss, supported by adequate pathology.
 
The Board also notes that separate ratings may be assigned for compensable limitation of flexion and extension of a knee.  See VA O.G.C. Prec. Op. No. 9-2004, published at 69 Fed. Reg. 59,990 (Oct. 6, 2004).  In this case, however, as discussed in detail above, the appellant has not been shown to exhibit compensable limitation of flexion or compensable limitation of extension to warrant separate disability ratings.  Rather, the 20 percent disability rating currently assigned for her right knee disability is based on her overall right knee symptoms of pain, limitation of motion, and functional loss.  
 
The Board has also considered rating the appellant's right knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 5258 and 5259, but finds that given the evidence showing that there are no meniscal abnormalities in the knee, application of these provisions is not appropriate.
 
In reaching this decision, the Board has also considered the contentions of the appellant's representative to the effect that she should be rated separately for arthritis and limitation of motion.  See e.g. June 2012 Supplemental Statement of the Case response.  VA's Rating Schedule, however, specifically provides that arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  The appellant's attorney has pointed to no legal authority for his assertion that separate disability ratings are warranted for arthritis and limitation of motion.  Similarly, the appellant's attorney has pointed to no legal authority for his assertions to the effect that the appellant is entitled to an increased rating based on "clear proof of a degradation of condition," i.e. the "drastic loss of range of motion during the one-year period between" the September 2010 VA medical examination and the October 2011 VA medical examination.  Again, as explained in detail above, the range of motion findings at both examinations do not meet the schedular criteria for a compensable rating.  
 
In summary, the Board has considered the entire record, including the appellant's reported symptomatology and the objective clinical evidence.  For the reasons set forth above, the Board concludes that the preponderance of the evidence is against the assignment of a schedular rating in excess of 20 percent for the appellant's service-connected right knee arthritis and limitation of motion.  Thus, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert.
 
The Board has also considered referral of the case for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 157 (1996).  After reviewing the record, however, the Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the service-connected right knee disability is inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Although the appellant has been retrained and moved to a new position to accommodate her physical limitations, she remains substantially and gainfully employed on a full time basis.  The objective evidence of record demonstrates that the appellant's service-connected right knee disability does not markedly interfere with her employment, beyond that contemplated by the rating schedule for which she has already been compensated.  The Board also finds that there is no evidence of record showing that the appellant has been frequently hospitalized due to her right knee disability.  Indeed, it does not appear that she has ever been hospitalized for this disability.  Consequently, the Board finds that no further action on this matter is warranted.
 
Finally, the Board has considered the decision of the Court in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, however, as set forth above, the record shows that the appellant is employed full time and she has not contended otherwise.  Her employment is not marginal and there is no evidence the appellant's right knee disability interferes with her ability to obtain or retain substantially gainful employment.  Absent probative evidence of unemployability, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted.
 
For the reasons and bases discussed above, the Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent.  To that extent, the benefit of the doubt doctrine is therefore not for application.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55 (1990).
 
 
ORDER
 
New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened.
 
Entitlement to a rating in excess of 20 percent for residuals of a right knee injury with traumatic arthritis is denied.  
 
 
REMAND
 
VA's duty to assist includes obtaining a medical examination or opinion if one is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The appellant has not been afforded a VA medical examination in connection with her reopened claim of service connection for a left knee disability.  Given the available record, the Board finds that a VA medical examination is necessary with respect to this claim.  38 U.S.C.A. § 5103A(d).

The Board also finds that a VA medical examination is necessary in connection with the appellant's claim of entitlement to service connection for a right ankle disability.  Pursuant to the Board's March 2010 remand instructions, the appellant underwent VA medical examination in September 2010 for the purpose of determining the nature and etiology of her claimed right ankle disability.  After examining the appellant and reviewing the claims folder, the examiner concluded that clinical examination of the appellant's right ankle joint was normal as were X-ray studies of the right ankle joint, including stress X-rays.  The examiner concluded that the appellant's right ankle pain was purely subjective and that there was no diagnosis to which he could attach a chronic disabling condition.  Since that time, however, the appellant has undergone an additional VA examination in October 2011, and that examination yielded a diagnosis of right ankle sprain.  The examiner, however, did not comment on the etiology of the condition.  
 
Under these circumstances, the Board finds that the record remains unclear whether the appellant currently has a right ankle disability which is causally related to her active service or causally related to or aggravated by a service-connected disability.  To ensure that VA's duty to assist has been met, therefore, the Board finds that another medical examination is necessary.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The appellant should be scheduled for a VA orthopedic examination to determine the nature and etiology of any diagnosed left knee and/or right ankle disability.  The claims folder and access to Virtual VA must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder and Virtual VA, the examiner must opine whether it is at least as likely as not that either or both any diagnosed left knee and/or right ankle disorder had their inception during her period of active service, or are otherwise causally related to her active service or any incident therein.  If not, the examiner must opine whether it is at least as likely as not that any diagnosed left knee and/or right ankle disorder is causally related to or aggravated by any service-connected disability, including her right knee disability and/or left ankle disabilities.  If not, the examiner must explain why not.   A complete rationale must be provided for any opinion offered.
 
2.  Thereafter, the RO must review the claims folders and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.  The RO must review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If either report is deficient in any manner, the RO must implement corrective procedures at once. 
 
3.  After undertaking any additional development deemed necessary, the RO should readjudicate claim, considering all of the evidence of record.  If any benefit sought on appeal remains denied, the appellant and her attorney should be provided with a supplemental statement of the case and given the opportunity to respond.
 
The case should then be returned to the Board, if in order.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


